Title: To Thomas Jefferson from James Madison, 22 September 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sepr. 22. 1807
                        
                        I have forwarded your notes to the several Post masters. The inclosed letter from Pleasanton which mentions
                            the terms on which the Missionary to Batavia is engaged. I understand the $3000 to be in full of all expences &c.
                            I directed payment out of the Foreign intercourse fund. The case of the Indefatigable & crew may be laid before
                            Congs., either for their decision on the individual cases or for a definite provision for such cases. But I presume it
                            is within the general fund for foreign Barbary intercourse, as it has hitherto expounded & acted upon.
                        Yrs. always
                        
                            James Madison
                            
                        
                    